                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

ANGELA ARIONNA BRANDENBERG,

         Plaintiff,

v.                                                                                         No. 19-cv-0323 SMV

ANDREW SAUL,1
Commissioner of the Social Security Administration,

         Defendant.

                              ORDER SETTING BRIEFING SCHEDULE

         THIS MATTER is before the Court for scheduling, and IT IS HEREBY ORDERED that:

         (1)      Plaintiff shall file a Motion to Reverse or Remand Administrative Agency Decision
                  with Supporting Memorandum no later than August 19, 2019;

         (2)      Defendant shall file a Response no later than October 15, 2019;

         (3)      Plaintiff may file a Reply no later than November 12, 2019;

         (4)      All supporting memoranda filed pursuant to this Order shall cite the transcript or
                  record in support of assertions of fact and shall cite authority in support of
                  propositions of law; and

         (5)      All requests for extensions of time altering the deadlines set in this Order shall be
                  made through a motion to the Court. If the parties concur in seeking an extension
                  of time, they shall submit a stipulated proposed order for Court approval.

         IT IS SO ORDERED.

                                                                ____________________________________
                                                                STEPHAN M. VIDMAR
                                                                United States Magistrate Judge
                                                                Presiding by Consent
1
 Andrew Saul is the current Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the Defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
